DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS form(s) submitted on 03/23/2022, 04/18/2022, and 05/03/2022 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

	Response to Amendment
This office action is responsive to the claim amendments filed on 02/11/2022. As directed by the amendment: claims 38, 54, 60, 233, 240, 244 have been amended; claims 1-37, 39-42, 45-53, 55-59, 62-232, 234, 239, 241, and 246 are cancelled; and claims 248-250 have been added. Thus, claims 38, 43-44, 54, 60-61, 233, 235-238, 240, 242-245 and 247-250 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 02/11/2022 with regards to newly presented amended claims are addressed with amended claim rejections below.

Claim Objections
Claim 250 objected to because of the following informalities:  “wherein the further comprises” should read “wherein the hub further comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 43-44, 54, 60-61, 233, 235-238, 244-248 and 247-250 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding independent claims 38 and 233, and their dependent claims, the limitation “when the cover is removed from the hub the catheter device is permitted to remain relatively stationary”. Examiner does not find written description support for this limitation within the specification as originally filed. Dependent claims inherit deficiencies of parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) Claims 38, 43-44, 54, 60-61, 233, 235-238, 244-248 and 247-250  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 38 and 233 recite(s) “permitted to remain relatively stationary”. This/these recitation(s) render the claim indefinite as the meets and bounds of relatively stationary are not finite within the claim. Examiner finds two interpretations in light of the specification: 1) The catheter device is allowed to remain stationary relative to another component. This interpretation fails to clearly define the meets and bounds of the claim as the component it stationary relative to is omitted. 2) The catheter device’s motion is not stationary but is instead restricted or limited to some unclaimed and thus subjective amount. Dependent claim inherit deficiencies of parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 38, 43-44, 60, 245, and 247 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5,112,313) in view of Bennett (US 2012/0010572).
In regards to claim 38:
Sallee teaches, A catheter housing (Figs.1-2 element 10) configured to surround a catheter insertion site on a patient (Fig. 3-4 housing surrounding a catheter insertion site), the catheter housing (element 10) comprising: a hub (Fig. 1-2 elements 14 “body” and element 20 “tape”) configured to surround the catheter insertion site on the patient (Figs. 1-4 illustrating how the hub has a rectangular opening adjacent to the bottom of the hub which allows the hub to surround the catheter insertion site of the patient) and secure to the patient (See col.3 lines 48-50); and a cover configured to enclose the catheter insertion site (Figs. 2 and 6 element 26), the cover comprising an exterior surface, an interior surface opposite the exterior surface and configured to face toward the catheter insertion site when the catheter housing is in use (Figs. 1-6 element 26), a wall defining an exterior perimeter of the cover (see Figs. 1-6 illustrating how the cover comprises a wall which is transverse to the top surface of the cover and which defines and exterior perimeter of the cover), 
Sallee does not appear to explicitly teach the lock as claimed. Bennett teaches, and a lock extending outward from the interior surface and configured to extend toward the patient when the catheter housing is in use (“inner end wall 62” of Figs. 5 and 7), the lock comprising a first end connected to the interior surface, a second end opposite the first end, and a length extending between the first and second ends (See annotated Fig. 5 below, illustrates how lock comprises a length extending from the location at which the lock is attached to the cover where the lock connects to the catheter device), wherein the second end of the lock comprises a recess (Figs. 2 and 7 elements 66 and 70. see fig. 5 illustrates second end of the lock comprises a portion of the recess) configured to retain a first portion of a catheter device (see annotated Fig. 5 below) coupled to a catheter and position the catheter device away from the interior surface when the catheter housing is in use (see annotated Fig. 5 below), wherein the lock is spaced inward from the wall of the cover (Fig. 3 elements 14, 18, and 18’ lock spaced from , and wherein an entirety of the recess is spaced from the interior surface of the cover; 
Bennett Fig. 5
    PNG
    media_image1.png
    211
    635
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the cover taught by Sellee to include the lock taught by Bennett. This would have been motivated by reducing the chance of needle stick when removing the catheter. By keeping the catheter with the cover when removing the catheter the practitioner would have the cover between their hands and the catheter needle thus providing protection against a potential needle stick.
Sallee discloses the claimed invention except for wherein the cover is removably connectable to the hub. It would have been an obvious to one of ordinary skill in the art to make the cover removably connectable to the hub, since such a modification would have involved merely making the cover separable. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144. Making the cover separable would have been desirable as it would prevent the catheter housing from being jostled or moved abruptly. When the cover is attached it presents a risk that a practitioner or user can cause undesirable movement of the catheter housing by mistakenly striking the open cover, or by hooking the cover with or on articles of clothing. This movement can cause damage to tissue where the catheter is inserted or accidental removal of the catheter if the movement is too great. This desirability would have motivated one of ordinary skill in the art, prior to the effective date of filing, to make the cover taught by Sallee removable.
Sallee in view of Bennett teach, and wherein the recess of the lock is configured to retain the first portion of the catheter device such that, when the cover is removed from the hub, the catheter device is permitted to remain relatively stationary (Bennett: See annotated Fig. 3 below, element 66 recess is considered fully capable of allowing the catheter device to remain relatively stationary when the cover taught by Sallee is removed as the recess is considered shaped to hold the catheter device relatively stationary to the cover). See above for combinations and motivations for making cover separable and inclusion of lock taught by Bennett.
Bennett Fig. 3 
    PNG
    media_image2.png
    175
    344
    media_image2.png
    Greyscale

In regards to claim 43:
The catheter housing of Claim 38, taught by Sallee in view of Bennet as described in parent claim rejection above. 
Sallee does not appear to explicitly teach the bridge as claimed. Bennett teaches, wherein the cover further comprises a bridge extending outward from the interior surface (Fig. 12 elements 114a-b) and configured to extend toward the patient when the catheter housing is in use (Elements 114a-b considered capable of extending toward the patient as they are on the interior surface of the cover (Fig. 12 element 100)), the bridge spaced from the lock and the wall of the cover (See Fig. 12 elements 114a-b spacing from wall and lock element116a-b), and wherein the bridge is configured to retain a second portion of the catheter device when the catheter housing is in use (see annotated Fig. 12 below).
Bennett Fig. 12 
    PNG
    media_image3.png
    432
    471
    media_image3.png
    Greyscale

In regards to claim 44:
The catheter housing of Claim 43, taught by Sallee in view of Bennet as described in parent claim rejection above. 
Sallee does not appear to explicitly teach the bridge as claimed. Bennett teaches, wherein: the bridge comprises a first end connected to the interior surface of the cover (Fig. 12 elements 114a-b first end connected to cover), a second end opposite the first end of the bridge, and a length extending between the first and second ends of the bridge (Para. 42 “The dome 104 could also include a second set of detents 114A and 114B, and a third set of detents 116A and 116B, which further assist in preventing movement of the catheter 102 with respect to the dome 104”), the second end of the bridge comprising a recess sized and shaped to at least partially surround and retain the second portion of the catheter device when the catheter housing is in use (See annotated Fig. 12 above second portion of catheter retained in recess).
In regards to claim 60:
The catheter housing of Claim 38, taught by Sallee in view of Bennet as described in parent claim rejection above. 
Sallee teaches, wherein the hub comprises: a membrane configured to contact and secure to skin of the patient (Fig. 1-2 element 20 “tape”, col. 3, lines 48-50), the membrane having an opening configured to surround the catheter insertion site when the catheter housing is in use (Fig. 1 opening between elements 20 considered fully capable of surrounding catheter insertion site when in use. Figs. 3-4); and a hub wall (Fig. 1-2 element 14) inset from an exterior edge of the membrane and extending outward from the membrane (Fig. 2 element 14), the hub wall configured to extend around the catheter insertion site when the catheter housing is in use (Figs. 3-4 element 14 surrounding catheter insertion site), wherein the cover is removably connectable to the hub wall (Fig. 2 element 26 connected to element 14. See claim 38 above for rational and motivation to make cover removably connectable).
In regards to claim 245:
The catheter housing of Claim 38, taught by Sallee in view of Bennet as described in parent claim rejection above. 
Bennett teaches, wherein said recess is rounded (Fig. 15 element 19). See parent claim for combination and motivation to combine.
In regards to claim 247:
The catheter housing of Claim 38, taught by Sallee in view of Bennet as described in parent claim rejection above. 
 Sallee teaches, wherein the hub comprises a membrane configured to secure to skin of the patient around the catheter insertion site when the catheter housing is in use (Fig. 1 elements 20, considered around the catheter insertion site as it is on both sides and therefor around the site).
Claim(s) 233, 235-236 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5,112,313) in view of Wright et al. (US 6,827,707 B2)
In regards to claim 233:
A catheter housing (Figs.1-2 element 10)  configured to surround a catheter insertion site on a patient (Fig. 3-4 housing surrounding a catheter insertion site), the catheter housing (element 10) comprising: a hub (Figs. 1-2 element 14) comprising a membrane configured to secure to skin of the patient around the catheter insertion site when the catheter housing is in use (Figs 1-2 elements 20); and a cover configured to enclose the catheter insertion site when the catheter housing is in use, the cover comprising a top portion and sides extending outwardly from the top portion and oriented transverse with respect to the top portion (See annotated Fig. 6 below), the sides defining an exterior perimeter of the cover (Figs.1-2, and 6 element 26’s sides), the top portion comprising an exterior surface and an interior surface opposite the exterior surface (Figs. 1-2 element 26 interior and exterior surfaces. Interior surface towards patient when cover in closed position).

    PNG
    media_image4.png
    295
    315
    media_image4.png
    Greyscale

Sellee does not appear to explicitly teaches the lock as claimed. Wright teaches, the cover further comprising a lock having a first end connected to the interior surface (See annotated Fig. 2 below), a second end opposite the first end (See annotated Fig. 2 below), and a length extending between the first and second ends (Fig. 2 element 18 portion between first and second ends), wherein the second end of the lock comprises a recess configured to retain a first portion of a catheter device coupled to a catheter and position the catheter device away from said interior surface when the catheter housing is in use (See annotated Fig. 2 below lock retaining catheter way from interior surface), wherein the lock is spaced inward from the sides of the cover, and wherein an entirety of the recess is spaced from the interior surface of the top portion of the cover (Fig. 15 element 19 (recess) spaced away from the interior surface of the top portion of the cover), and wherein the recess of the lock is configured to retain the first portion of the catheter device such that, when the cover is removed from the hub, the catheter device is permitted to remain relatively stationary (Element 19 considered fully capable of retain the first portion of the catheter device such that the catheter device is allowed to remain relatively stationary to the cover as it acts to hold the catheter device to the cover).

    PNG
    media_image5.png
    285
    550
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the cover taught by Sellee to include the lock taught by Wright. This would have been motivated by reducing the chance of needle stick when removing the catheter. By keeping the catheter with the cover when removing the catheter the practitioner would have the cover between their hands and the catheter needle thus providing protection against a potential needle stick.
Sallee discloses the claimed invention except for wherein the cover is removably connectable to the hub. It would have been an obvious to one of ordinary skill in the art to make the cover removably connectable to the hub, since such a modification would have involved merely making the cover separable. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144. Making the cover separable would have been desirable as it would prevent the catheter housing from being jostled or moved abruptly. When the cover is attached it presents a risk that a practitioner or user can cause undesirable movement of the catheter housing by mistakenly striking the open cover, or by hooking the cover with or on articles of clothing. This movement can cause damage to tissue where the catheter is inserted or accidental removal of the catheter if the movement is too great. This desirability would have motivated one of ordinary skill in the art, prior to the effective date of filing, to make the cover taught by Sallee removable.
In regards to claim 235:
The catheter housing of Claim 233, taught by Sallee in view of Wright as described in parent claim rejection above.
Wright teaches, wherein said recess is rounded (Fig. 15 element 19). See parent claim rejection for combination and motivation to combine.
In regards to claim 236:
The catheter housing of Claim 233, taught by Sallee in view of Wright as described in parent claim rejection above.
Wright teaches, wherein the second end of the lock comprises tapered portions adjacent the recess, the tapered portions configured to aid positioning of the first portion of the catheter device at least partially within the recess when the catheter housing is in use (Fig. 3 end view through element 19 shows tapered edges towards second end, see annotated Fig. 24 below)).
Wright Fig. 24
    PNG
    media_image6.png
    183
    273
    media_image6.png
    Greyscale

Claim(s) 237-238 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5,112,313) in view of Wright et al. (US 6,827,707 B2) further in view of Bennett (US 2012/0010572).
In regards to claim 237:
The catheter housing of Claim 233, taught by Sallee in view of Wright as described in parent claim rejection above. 
Sallee in view of Wright does not appear to explicitly teach the bridge as claimed. Bennett teaches, wherein the cover further comprises a bridge having a first end connected to the interior surface, a second end opposite the first end of the bridge, and a length extending between the first and second ends of the bridge (Fig. 12 elements 112a-b), wherein the second end of the bridge comprises a recess configured to retain a second portion of the catheter device when the catheter housing is in use, wherein the bridge is spaced inward from the sides of the cover and spaced away from the lock (See annotated Fig. 12 below).
Bennett Fig. 12
    PNG
    media_image7.png
    282
    480
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the cover taught by Sallee to include the bridge taught by Wright. This would have been motivated by further restraining lateral movement of the catheter in the insertion site while in use.
In regards to claim 238:
The catheter housing of Claim 237, taught by Sallee in view of Wright as described in parent claim rejection above. 
Bennett teaches, wherein the length of the bridge (Fig. 12 element 112a-b) is greater than the length of the lock (Fig. 12 element 116a-b. Length considered across the horizontal plane). See parent claim for combination and motivation to combine.
Claim(s) 240, and 242-243 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5,112,313) in view of Gordon (US 4,397,647) further in view of Wright (US 2004/01582019 A1).
In regards to claim 240:
A catheter housing (Figs.1-2 element 10) configured to surround a catheter insertion site on a patient (Fig. 3-4 housing surrounding a catheter insertion site), the catheter housing (element 10) comprising: a cover comprising a top portion, a wall extending outwardly from the top portion and defining an exterior perimeter of the cover (Figs. 1-6 element 26)
Sallee does not appear to explicitly teach lock as claimed. Gordon teaches, and a lock extending outward from an interior surface of the top portion of the cover and towards the patient when the catheter housing is in use (see annotated fig. 3 below), the lock comprising a first end connected to the interior surface, a second end opposite the first end, and a length extending between the first and second ends, wherein the second end of the lock comprises a recess configured to retain a second portion of the catheter device when the catheter housing is in use (See annotated Fig. 3 below), said recess configured to surround less than about ½ of a perimeter of the first portion of the catheter device when the first portion of the catheter device is retained by the recess (Figs. 3 and 5 element 28 half circle recess), wherein the lock is spaced away from the wall of the cover (see annotated Fig. 3 below), and wherein an entirety of the recess is spaced away from the interior surface of the cover (See annotated Fig. 3 recess below).
Gordon Fig. 3
    PNG
    media_image8.png
    274
    435
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the cover taught by Sallee to include the lock taught by Gordon. This would have been motivated by improving the ability of the cover to maintain the lateral positioning and retention of the catheter when in use.
Sallee does not appear to teach the opening or retaining the catheter in an inclined position. Wright teaches, an opening in a portion of the wall that is configured to receive a first portion of a catheter device coupled to a catheter or a tube coupled to the catheter device (Fig. 3 elements 50 and 52) wherein the opening in said portion of the wall of the cover and the recess of the second end of the lock are configured to retain the catheter device in an inclined position relative to skin of the patient when the catheter housing is in use (Fig. 2 element 9 positioning due to elements 52 and 20).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to move the hole taught by Sallee (fig. 1 element 19) to be on the cover resulting in an incline position of the catheter as taught by Wright. This would have been motivated by reducing the movement of the catheter needle in the patent when applying the catheter housing. The catheter needle has to be inserted at an inclined angle to enter the target site of the patient. Having the hole and lock to perform a similar inclined angle reduces the movement of the needle and therefor the discomfort of the patient.

In regards to claim 242:
The catheter housing of Claim 240, taught by Sallee in view of Gordon further in view of Wright as described in parent claim rejection above. 
Gordon teaches, wherein said recess is rounded (See Gordon annotated Fig. 3 above half circle recess). See parent claim rejection for combination and motivation to combine.
In regards to claim 243:
The catheter housing of Claim 242, taught by Sallee in view of Gordon further in view of Wright as described in parent claim rejection above. 
Gordon does not appear to explicitly teach the taper as claimed. Wright teaches, wherein the second end of the lock comprises tapered portions adjacent the recess, the tapered portions configured to aid positioning of the second portion of the catheter device at least partially within the recess when the catheter housing is in use (Fig. 3 end view through element 19 shows tapered edges towards second end, see annotated Fig. 24 below)).
Wright Fig. 24
    PNG
    media_image6.png
    183
    273
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the corners of the recess taught by Gordon to be tapered as taught by Wright. This would have been motivated by improving the recess to center the catheter within the recess while also reducing any risk of the sharp corners damaging the catheter tubing.
Claim(s) 233, 249 and 250 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5,112,313) in view of Gordon (US 4,397,647).
A catheter housing (Figs.1-2 element 10) configured to surround a catheter insertion site on a patient (Fig. 3-4 housing surrounding a catheter insertion site), the catheter housing comprising: a hub (Fig. 1-2 elements 14 “body”) comprising a membrane configured to secure to skin of the patient around the catheter insertion site when the catheter housing is in use (Fig. 1, elements 20 considered around the catheter insertion site as it on both sides of the insertion site. Figs. 1-4 illustrating how the hub has a rectangular opening adjacent to the bottom of the hub which allows the hub to surround the catheter insertion site of the patient. See col.3 lines 48-50); and a cover configured to enclose the catheter insertion site when the catheter housing is in use (Figs. 2 and 6 element 26), the cover comprising a top portion and sides extending outwardly from the top portion and oriented transverse with respect to the top portion (Figs. 1-6 element 26), the sides defining an exterior perimeter of the cover, the top portion comprising an exterior surface and an interior surface opposite the exterior surface (Figs. 1-6 element 26).
Sallee does not appear to explicitly teach the lock as claimed. Gordon teaches,  the cover further comprising a lock having a first end connected to the interior surface, a second end opposite the first end, and a length extending between the first and second ends (See annotated Fig. 3 below), wherein the second end of the lock comprises a recess configured to retain a first portion of a catheter device coupled to a catheter and position the catheter device away from said interior surface when the catheter housing is in use, wherein the lock is spaced inward from the sides of the cover(see annotated Fig.3 below lock spaced away from end near element 29), and wherein an entirety of the recess is spaced from the interior surface of the top portion of the cover (See annotated Fig. 3 recess below); and wherein the recess of the lock is configured to retain the first portion of the catheter device such that, when the cover is removed from the hub, the catheter device is permitted to remain relatively stationary (Recess taught by Gordon considered fully capable of retaining the catheter in light of applicants specification such that the catheter remains relatively stationary relative to the patient).
Gordon Fig. 3
    PNG
    media_image9.png
    235
    419
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the cover taught by Sallee to include the lock taught by Gordon. This would have been motivated by improving the ability of the cover to maintain the lateral positioning and retention of the catheter when in use.
Sallee discloses the claimed invention except for wherein the cover is removably connectable to the hub. It would have been an obvious to one of ordinary skill in the art to make the cover removably connectable to the hub, since such a modification would have involved merely making the cover separable. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144. Making the cover separable would have been desirable as it would prevent the catheter housing from being jostled or moved abruptly. When the cover is attached it presents a risk that a practitioner or user can cause undesirable movement of the catheter housing by mistakenly striking the open cover, or by hooking the cover with or on articles of clothing. This movement can cause damage to tissue where the catheter is inserted or accidental removal of the catheter if the movement is too great. This desirability would have motivated one of ordinary skill in the art, prior to the effective date of filing, to make the cover taught by Sallee removable.
In regards to claim 249:
The catheter housing of Claim 233, taught by Sallee in view of Gordon as described in parent claim rejection above. 
Gordon teaches, wherein the recess is configured to surround less than about ½ of a perimeter of the first portion of the catheter device when the first portion of the catheter device is retained by the recess (Figs. 3 and 5 element 28). See parent claim rejection 233 above for combination and motivation to combine.
In regards to claim 250:
The catheter housing of Claim 233, taught by Sallee in view of Gordon as described in parent claim rejection above. 
Sallee teaches, wherein the further comprises a hub wall connected to the membrane and inset from an exterior edge of the membrane (Fig. 1 element 16), the hub wall configured to extend around the catheter insertion site when the catheter housing is in use (Figs. 1-6 element 16)
Sallee discloses the claimed invention except for wherein the cover is removably connectable to the hub wall. It would have been an obvious to one of ordinary skill in the art to make the cover removably connectable to the hub, since such a modification would have involved merely making the cover separable. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144. Making the cover separable would have been desirable as it would prevent the catheter housing from being jostled or moved abruptly. When the cover is attached it presents a risk that a practitioner or user can cause undesirable movement of the catheter housing by mistakenly striking the open cover, or by hooking the cover with or on articles of clothing. This movement can cause damage to tissue where the catheter is inserted or accidental removal of the catheter if the movement is too great. This desirability would have motivated one of ordinary skill in the art, prior to the effective date of filing, to make the cover taught by Sallee removable.

Claim(s) 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5,112,313) in view of Bennett (US 2012/0010572), further in view of Kim (KR 101448359).
In regards to claim 61:
The catheter housing of Claim 60, taught by Sellee in view of Bennett as described in parent claim rejection above.
Sellee does not appear to explicitly teach the grove as claimed. Kim teaches, wherein the hub wall comprises a groove (Fig. 1 element 370) along at least a portion of an interior facing side of the hub wall (Fig. 1 element 370 through element 330 such that at least a portion of said groove is on the interior facing side of the hub wall), and wherein the cover further comprises a tongue configured to secure to the groove of the hub wall (Fig. 1 element 440).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the securement method of the cover taught by Sellee to be tongue and groove as taught by Kim. This would have been motivated by making the cover separable. This would reduce the risk of the catheter housing being jostled or moved abruptly. When the cover is attached it presents a risk that a practitioner or user can cause undesirable movement of the catheter housing by mistakenly striking the open cover, or by hooking the cover with or on articles of clothing. This movement can cause damage to tissue where the catheter is inserted or accidental removal of the catheter if the movement is too great. This desirability would have motivated one of ordinary skill in the art, prior to the effective date of filing, to make the cover taught by Sallee removable.

Claim(s) 244 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5,112,313) in view of Wright et al. (US 6,827,707 B2) further in view of Harms et al. (US 4,194,504).
In regards to claim 244:
A system comprising the catheter housing of Claim 38 and the catheter device of Claim 38 (Taught by Sallee in view of Bennet as described in parent claim rejection. See above claim 38 rejection)
Sallee does not appear to explicitly teach the catheter device as claimed. Harms teaches, wherein said catheter device comprises a male luer connector (Col 4:40-50 “Tube hub 29 is, preferably, made of polyvinylchloride, ABS copolymers or polycarbonate and, preferably, has a recess or female luer adapter at its proximal end”) and a catheter hub (See annotated Fig. 2 below).

    PNG
    media_image10.png
    122
    188
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the catheter device taught by Sallee to include a catheter hub and luer lock as taught by Harms. The luer would have been motivated by making it easier to change the catheter. The catheter hub would have been motivated by making it easier to secure the catheter.

Claim(s) 38 and 248 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallee (US 5,112,313) in view of Gordon (US 4,397,647).
In regards to claim 38:
A catheter housing (Figs.1-2 element 10) configured to surround a catheter insertion site on a patient (Fig. 3-4 housing surrounding a catheter insertion site), the catheter housing (element 10) comprising: a hub (Fig. 1-2 elements 14 “body” and element 20 “tape”) configured to surround the catheter insertion site on the patient and secure to the patient (Figs. 1-4 illustrating how the hub has a rectangular opening adjacent to the bottom of the hub which allows the hub to surround the catheter insertion site of the patient. See col.3 lines 48-50); and a cover configured to enclose the catheter insertion site (Figs. 2 and 6 element 26), the cover comprising an exterior surface, an interior surface opposite the exterior surface and configured to face toward the catheter insertion site when the catheter housing is in use, a wall defining an exterior perimeter of the cover (Figs. 1-6 element 26).
Sallee does not appear to explicitly teach the lock as claimed. Gordon teaches, a lock extending outward from the interior surface and configured to extend toward the patient when the catheter housing is in use, the lock comprising a first end connected to the interior surface, a second end opposite the first end, and a length extending between the first and second ends (See annotated Fig. 3 below), wherein the second end of the lock comprises a recess configured to retain a first portion of a catheter device coupled to a catheter and position the catheter device away from the interior surface when the catheter housing is in use, wherein the lock is spaced inward from the wall of the cover (see annotated Fig.3 below and Fig. 5 catheter retained spaced away from inner surface of cover element 25), and wherein an entirety of the recess is spaced from the interior surface of the cover (see annotated Fig. 3 below recess); and wherein the recess of the lock is configured to retain the first portion of the catheter device such that, when the cover is removed from the hub, the catheter device is permitted to remain relatively stationary (Recess taught by Gordon considered fully capable of retaining the catheter in light of applicants specification such that the catheter remains relatively stationary relative to the patient).
Gordon Fig. 3
    PNG
    media_image9.png
    235
    419
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the cover taught by Sallee to include the lock taught by Gordon. This would have been motivated by improving the ability of the cover to maintain the lateral positioning and retention of the catheter when in use.
Sallee discloses the claimed invention except for wherein the cover is removably connectable to the hub. It would have been an obvious to one of ordinary skill in the art to make the cover removably connectable to the hub, since such a modification would have involved merely making the cover separable. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144. Making the cover separable would have been desirable as it would prevent the catheter housing from being jostled or moved abruptly. When the cover is attached it presents a risk that a practitioner or user can cause undesirable movement of the catheter housing by mistakenly striking the open cover, or by hooking the cover with or on articles of clothing. This movement can cause damage to tissue where the catheter is inserted or accidental removal of the catheter if the movement is too great. This desirability would have motivated one of ordinary skill in the art, prior to the effective date of filing, to make the cover taught by Sallee removable.
In regards to claim 248:
The catheter housing of Claim 38, taught by Sallee in view of Gordon as described in parent claim rejection above.
Gordon teaches, wherein the recess is configured to surround less than about ½ of a perimeter of the first portion of the catheter device when the first portion of the catheter device is retained by the recess (Figs. 3 and 5 element 28). See parent claim rejection 38 above for combination and motivation to combine.
Allowable Subject Matter
Claim(s) 54  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                  

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783